Exhibit 10.21

Execution Copy

As of January 20, 2011

Mr. Kevin Bottomley

C/o: Danvers Bancorp, Inc.

One Conant Street

Danvers, MA 01923

Dear Kevin:

In connection with the anticipated merger (the “Merger”) among People’s United
Financial, Inc. (the “Acquiror”) and Danvers Bancorp, Inc. (the “Seller”)
contemplated by the Agreement and Plan of Merger, dated as of January 20, 2011
(the “Merger Agreement”), the Acquiror, People’s United Bank (the “Acquiror
Bank”) (Acquiror and Acquiror Bank are referred to collectively herein as the
“Buyer”) and you are hereby entering into this Consulting Agreement (this
“Agreement”).

The parties agree and acknowledge that this Agreement shall become effective as
of the “Closing Date” (as defined in the Merger Agreement) and that this
Agreement does not supersede or modify the Settlement Agreement between you,
Buyer, Seller and Danversbank (the “Seller Bank”) attached to the Merger
Agreement, to be entered into in anticipation of the closing of the Merger (the
“Settlement Agreement”). In the event that the “Effective Time” (as defined in
the Merger Agreement) does not occur for any reason, this Agreement shall be
deemed null and void ab initio and of no force and effect.

1. Consulting Arrangement. Buyer shall engage your services as a consultant on
the terms and conditions set forth in this Agreement. The term of this
arrangement shall be for a period of two years commencing on the Closing Date
and ending on the second anniversary of the Closing Date (the “Consulting
Period”), unless sooner terminated in accordance with this Agreement.

2. Services. You have agreed to provide such consulting and advisory services to
Buyer and its affiliates (as used herein, “affiliates” includes Acquiror Bank,
Seller Bank, their affiliates and subsidiaries) during the Consulting Period as
Buyer and its affiliates shall reasonably request of you, with reasonable
advance notice to you (your “Services”). Without limiting the generality of the
foregoing, it is understood that the Services will include such tasks and
responsibilities as the Buyer and its affiliates shall reasonably request
(consistent with the limitation set forth in the next sentence) to assist Buyer
in the integration of the businesses of Swordfish and Swordfish Bank. It is
acknowledged, however, that the Services will not require you to provide
services in excess of 20% of the average bona fide services performed for
Swordfish and Swordfish Bank over the thirty-six (36) months preceding the
Closing Date and therefore will not preclude you from experiencing a “separation
from service”, as such term is defined in Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations promulgated thereunder, as of the
Closing Date. During the Consulting Period, the Buyer shall provide you with
office space and administrative support in order for you to perform the
Services.



--------------------------------------------------------------------------------

3. Independent Contractor Status. You shall perform the Services as an
independent contractor, and not as an employee, agent or representative of Buyer
or any of its affiliates. Unless authorized in writing by Buyer, you shall not
have the power or authority to act on behalf of, or bind in any way, Buyer or
any of its affiliates.

4. Fees.

(a) Consulting Fees. Beginning on the Closing Date and continuing through the
Consulting Period, Buyer will pay to you in arrears a monthly consulting fee at
an annualized rate of Two Hundred Thousand Dollars ($200,000) (“Consulting
Fees”). For the avoidance of doubt, and notwithstanding anything herein to the
contrary, as an independent contractor you will not be permitted to participate
in any benefit plan, program or arrangement of Buyer by virtue of the provision
of your Services (although you will have rights under the applicable
compensation or benefit plans of Buyer and its affiliates pursuant to the
Settlement Agreement or in your capacity as a member of the board of directors
of Acquiror or Acquiror Bank, and no payment made pursuant to this Agreement
shall be taken into account in computing any compensation or benefits under any
such plan, program or arrangement or Settlement Agreement.

(b) Expense Reimbursement. Upon submission of the appropriate documentation and
in accordance with Buyer policies, Buyer will promptly reimburse you for your
reasonable business expenses, incurred during the Consulting Period in
connection with your performance of the Services.

(c) Automobile. If Seller or Seller Bank owns the automobile to which you have
been granted exclusive use immediately prior to the Effective Time, then as of
the Closing Date, ownership and title of such automobile utilized by you shall
be transferred to you free of any encumbrances. If Seller or Seller Bank leases
the automobile to which you have been granted exclusive use immediately prior to
the Effective Time, then Seller or Seller Bank shall pay an amount sufficient to
purchase ownership and title, clear of any encumbrances, of such automobile
under the terms of the applicable lease shall be paid and ownership and title,
absent any encumbrances, shall be transferred to you as of the Closing Date.

5. Termination of Consulting Arrangement. The parties hereto expect this
consulting arrangement to continue for the full term of the Consulting Period.
The Buyer may, however, choose to end the arrangement prior to the end of the
Consulting Period, subject to the following provisions:

(a) Termination By Buyer. Buyer may provide notice and terminate this engagement
at any time during the Consulting Period with or without Cause. If the
consulting arrangement is terminated without Cause, Buyer will be obligated to
pay you the Consulting Fees for the remainder of the Consulting Period. If the
consulting arrangement is terminated for Cause, Buyer’s obligation to pay any
remaining Consulting fees hereunder will cease immediately. For purposes of this
Agreement, Cause shall exist based upon your action or omission constituting:
(i) gross negligence or willful misconduct that is demonstrably and materially
injurious to Buyer; (ii) fraud, misappropriation of funds or other assets or
theft that, in each case, is either in connection with the performance of
Services or demonstrably and materially injurious to Buyer; (iii) willful breach
of fiduciary duty or a willful dishonest act that, in each case, is demonstrably
and

 

2



--------------------------------------------------------------------------------

materially injurious to Buyer; (iv) a willful and material breach of your
obligations contained in this Agreement, including the willful and material
failure or refusal to perform the Services or Section 6; or (v) a conviction or
plea of guilty or nolo contendere to a felony.

(b) Automatic Termination of the Agreement. The engagement shall terminate
automatically upon your death. If termination of the consulting arrangement
occurs for this reason, Buyer will be obligated to pay your estate any unpaid
Consulting Fees within ten business days following the date it receives notice
of your death.

(c) Mutual Agreement. You and Buyer may mutually agree in writing at any time to
terminate the engagement, and the terms of that termination.

6. Confidentiality. You shall hold for the benefit of Buyer and its affiliates
and shall not disclose to others, copy, use, transmit, reproduce, summarize,
quote or make commercial, directly or indirectly, any secret or confidential
information, knowledge or data relating to the Buyer and its affiliates and
their businesses (including without limitation information about their
respective clients’ and customers’ and their proprietary knowledge and trade
secrets, software, technology, research, secret data, customer lists, investor
lists, business methods, business plans, training materials, operating
procedures or programs, pricing strategies, employee lists and other business
information) that you have obtained during your engagement by Buyer, provided,
however, that the foregoing shall not apply to information that is generally
known to the public other than as a result of the breach of this Agreement by
you or one of your representatives (“Confidential Information”). You acknowledge
that such Confidential Information is specialized, unique in nature and of great
value to Buyer and its affiliates, and that such information gives Buyer and its
affiliates a competitive advantage. Upon termination of your engagement
hereunder, you shall surrender immediately to Buyer, except as specifically
provided otherwise herein, all Confidential Information and all other property
of Buyer and its affiliates in your possession and all property made available
to you in connection with your engagement by Buyer. Notwithstanding the
foregoing provisions, if you are required to disclose any such Confidential
Information pursuant to applicable law or a subpoena or court order, you shall
promptly notify Buyer in writing of any such requirement, unless you are
requested not to do so by any governmental official or are otherwise prohibited
from doing so by law, so that Buyer and/or its affiliate(s) may seek an
appropriate protective order or other appropriate remedy. You shall reasonably
cooperate with Buyer (at Buyer’s expense) to obtain such protective order or
other remedy.

7. Enforcement Provisions. You and Buyer understand and agree to the following
provisions regarding enforcement of this Agreement:

(a) Governing Law. The Agreement is governed by and is to be construed under the
laws of the State of Connecticut, without regard to conflict of laws rules.

(b) Equitable Remedies. A breach of Section 6 of this Agreement will cause Buyer
and/or its affiliates irreparable harm, and Buyer and its affiliates will
therefore be entitled to (in addition to any monetary damages available to them)
issuance of immediate, as well as permanent, injunctive relief restraining you,
and each and every person and entity acting in concert or participating with
you, from initiation and/or continuation of such breach, and also to cease
paying you any further Consulting Fees, whether or not accrued.

 

3



--------------------------------------------------------------------------------

(c) No Waiver. Failure of you or Buyer or its affiliates to demand strict
compliance with any of the terms, covenants or conditions of this Agreement
shall not be deemed a waiver of such term, covenant or condition, nor shall any
waiver or relinquishment of any such term, covenant or condition on any occasion
or on multiple occasions be deemed a waiver or relinquishment of such term,
covenant or condition.

(d) Severability. You and Buyer further agree that the invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision or provisions of
this Agreement, which shall remain in full force and effect.

8. Application of Policies. During the Consulting Period, the general policies
and practices of Buyer and its affiliates (as such policies may exist from time
to time) that are generally applicable to similarly situated consultants of
Buyer will apply to you with the same force and effect.

9. Taxes. As a consultant and independent contractor of Buyer, you will be
responsible for, and will duly and timely comply with, all applicable laws
relating to, the collection, payment, reporting and remittance of any and all
Federal, state or local taxes, charges or fees (“Taxes”) resulting from the
receipt of amounts described in this Agreement. Neither Buyer nor any of its
affiliates shall be liable for any Taxes resulting from the receipt of amounts
described in this Agreement, or your failure to comply with applicable laws.

10. Additional Obligations of Consultant. You agree to the following:

(a) You shall immediately notify Buyer if you have committed, been convicted of,
pled guilty to or entered into a pre-trial diversionary program regarding any
criminal offense involving dishonesty, breach of trust or money laundering, as
those terms are defined by the Statement of Policy of the Federal Deposit
Insurance Corporation.

(b) All Services will be performed with promptness and diligence, in accordance
with generally recognized professional practices and standards as well as with
standards and procedures established by Buyer or its affiliates from time to
time.

11. Entire and Final Agreement. This Agreement shall supersede any and all prior
oral or written representations, understandings and agreements of the parties
with respect to the matters addressed herein (including, but not limited to all
correspondence, memoranda and term sheets), and it contains the entire agreement
of the parties relating to the payments and benefits that you are entitled to
receive as a Consultant. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. Once signed by
the parties hereto, no provision of this Agreement may be modified or amended
unless agreed to in writing, signed by you and a duly authorized officer of
Buyer. Notwithstanding the foregoing, this Agreement will have no effect on the
Settlement Agreement.

 

4



--------------------------------------------------------------------------------

12. Assignment. Neither this Agreement nor any of the rights, obligations or
interests arising hereunder may be assigned by you. Neither this Agreement nor
any of the rights, obligations or interests arising hereunder may be assigned by
Buyer without your prior written consent, to a person or entity other than an
affiliate or parent entity of Buyer or its successors or assigns; provided,
however, that, in the event of the merger, consolidation, transfer, or sale of
all or substantially all of the assets of Buyer with or to any other individual
or entity, this Agreement shall, subject to the provisions hereof, be binding
upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
Buyer hereunder.

13. Section Headings. The section headings contained in this Agreement are
inserted for purposes of convenience only, and shall not affect the meaning or
interpretation of this Agreement.

14. Notices. All notices required by this Agreement shall be sent in writing and
delivered by one party to the other by overnight express mail to the following
persons and addresses:

If to Buyer:

Peoples United Financial, Inc.

Bridgeport Center

850 Main Street

P.O. BOX 1580

Bridgeport, CT 06604

Attn: Robert Trautmann, General Counsel

Fax: (203) 338-3600

If to you:

At the most recent address on file with Buyer.

15. Execution in Counterparts. This Agreement may be executed by the parties
hereto in counterparts, each of which shall be considered an original for all
purposes.

 

5



--------------------------------------------------------------------------------

If the foregoing is satisfactory, please so indicate by signing and returning
one original copy of this letter to Buyer, whereupon this will constitute our
agreement on the subject.

 

People’s United Financial, Inc. By:   LOGO [g269032g11x64.jpg] Name:   David K.
Norton Title:   Senior Executive Vice President Date:   As of January 20, 2011

 

ACCEPTED AND AGREED TO:

 

Kevin T. Bottomley

Date: As of January 20, 2011

[Kevin T. Bottomley Consulting Agreement Signature Page]



--------------------------------------------------------------------------------

If the foregoing is satisfactory, please so indicate by signing and returning
one original copy of this letter to Buyer, whereupon this will constitute our
agreement on the subject.

 

People’s United Financial, Inc. By:  

 

Name:   David K. Norton Title:   Senior Executive Vice President Date:   As of
January 20, 2011

 

ACCEPTED AND AGREED TO:

LOGO [g269032g18d52.jpg]

Kevin T. Bottomley Date: As of January 20, 2011

[Kevin T. Bottomley Consulting Agreement Signature Page]